DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, with claims 1-6, 9-10 and 12-13 indicated by Applicants to read thereon, in the reply filed on 6/14/2022 is acknowledged.
While Examiner acknowledges that Applicant indicated that claim 6 read on the elected species (fig. 2), claim 6 is drawn to non-elected species because the elected species at least fails to show the bottom surface of the thermal shunt structure is at least level with a top surface of the base layer of the substrate and is hereby withdrawn from further consideration therefor.
Claims 6-8, 11 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartley et al., US Pub. No. 2010/0019385 A1.
Re claim 1, Bartley et al. disclose a semiconductor structure comprising: a heat generating device 110 over a substrate 102/104/106 (i.e, fig. 1C); an interlayer dielectric (ILD) material 112 (fig. 1C) over the heat generating device and the substrate; a metallization layer 122 (fig. 1C) over the interlayer dielectric material; and a thermal shunt structure 116 (fig. 1C) or 116/126 (fig. 1E) proximal the heat generating device 110, wherein an upper portion of the thermal shunt structure 116 is in the interlayer dielectric material 112 and below the metallization layer 122 (fig. 1C), and a lower portion of the thermal shunt structure 116 is in the substrate 102 (fig. 1C), see figs. 1A-5D and pages 1-4 for more details.
  
Re claim 2. The semiconductor structure of claim 1 further comprising: an isolation structure 108 (fig. 1C) adjacent to the lower portion of the thermal shunt structure.  

Re claim 4. The semiconductor structure of claim 1, wherein the substrate comprises a first dielectric layer 104 and an active layer 106 above the first dielectric layer, and the lower portion GF2020209-US-NP31 of 36of the thermal shunt structure 116 is in the active layer 106 and the first dielectric layer 104 (fig. 1C) of the substrate.  

Re claim 5. The semiconductor structure of claim 4, wherein the substrate further comprises a base layer 102 below the first dielectric layer 104 and the lower portion of the thermal shunt structure 116 extends to the base layer of the substrate 102 (fig. 1C).  

Re claim 9. The semiconductor structure of claim 1 further comprising: a barrier dielectric layer 118 (fig. 1C) over a top surface of the thermal shunt structure.  

Re claim 10. The semiconductor structure of claim 1, wherein the heat generating device is a field effect transistor (FET) (fig. 1C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al., US Pub. No. 2010/0019385 A1 in view of Gauthier, Jr. et al., US Pat. No. 6,288,426 B1.
Bartley et al. disclosed above; however, Bartley et al. does not explicitly show having an electrically insulating liner adjacent to a side surface and a bottom surface of the thermal shunt structure (Re claims 3 and/or 12) and a barrier dielectric layer over at least a portion of a top surface of the thermal shunt structure, wherein the barrier dielectric layer is between the thermal shunt structure and the interlayer dielectric material (Re claim 12).
Gauthier, Jr. et al. teaches a similar semiconductor device, which comprises having an electrically insulating liner 24 adjacent to a side surface and a bottom surface of the thermal shunt structure 20 (fig. 1F), and a barrier dielectric layer 22 (fig. 1F) over at least a portion of a top surface of the thermal shunt structure, wherein the barrier dielectric layer is between the thermal shunt structure 20 and the interlayer dielectric material 30, see figs. 1A-11 and cols. 1-10 for more details.
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to further use an electrically insulating liner as taught by Gauthier, Jr. et al. in the device of Bartley et al. in order to insulate the thermal shut structure from other elements/layers etc. And further use the barrier dielectric as diffusion barrier etc.
In addition, using the barrier dielectric around the metallic layer has been well-known in the semiconductor art for preventing diffusion of the metals.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893